Smith, J.
Mrs.' Hennon brought trover against Jones in the city'court of Eloyd county. At the trial it was admitted in open court by both parties that the sole issue was the question of title to the automobile sued for. It was further admitted that this automobile had been seized by the sheriff of Eloyd county on a public highway in that county, and that at the time of the seizure it contained five gallons of whisky; that condemnation proceedings had been instituted, and that under this proceeding the defendant purchased the car at the sheriff’s sale. The plaintiff is the wife of the man who was operating the automobile when the whisky was found in it. She testified that her money had paid for the car, and that she knew nothing about the whisky being in it or that it was being used for that purpose. She admitted on cross-examination that she had 'owned four cars, trading them one for the other until this car was bought. She also admitted that she had never signed any notes for the Buick car which was traded for this Eord car, that her husband made the trade and gave his notes for the difference. She testified that her husband was acting for her, and used this language, “ He is my general agent to do anything whenever I ask him to. He would tell me when he was going to use the car. The purpose of his telling me was not for the purpose of getting the car, but for the purpose of telling me where he was going and what time he would be back with it. He was my agent for trading generally. Me and him farmed together. He bought stuff on my account. He has authority to do that. He had general authority from me in reference to this Eord car.” She further *526testified that she “did not know when he [the husband] got the car on the night the whisky was found in it. He got up some time that night without my knowledge, and I did not know where he was until nine o’clock the next morning. . . When this automobile was taken in by the sheriff I told my husband to go and tell the sheriff it was mine,” and try to get him to give it up; that she sent her husband to Mr. Mebane to see what he could do, and that she herself went to see Mr. Mebane about getting the car back; that she “employed Mr. Mebane in that condemnation proceeding. He told me he would try to help me get it. He was my attorney. I employed him to get my car.” The defendant introduced in evidence a consent order for the sale of the automobile in question. This order was consented to by Mr. Mebane. The sheriff testified that “Mr. Mebane agreed to let the car go on and be sold. ” In rebuttal the plaintiff testified: “ I sent my husband to Mr. Mebane about getting the car; that was on the day after the car was taken, and in three days I came to see if I could get it. Put in a claim bond. My husband and I went together to see Mr. Mebane.” The consent order in question was signed by W. B. Mebane as attorney for Smiley Hennon, the husband of plaintiff.
This evidence shows conclusively that the husband had general authority as to the use of the ear in question, and that he also had authority to employ an attorney to represent both him and his wife as to the transaction; and also that the husband’s notes were given for the car, and that the wife (the plaintiff) was present in the office of the attorney when the consent order was agreed upon.
It follows that this evidence demanded a finding that the plaintiff, the wife, was estopped by her conduct from claiming the title to the car bought by the defendant at the condemnation sale; and that the court therefore did not err in directing a verdict for the defendant.

Judgment affirmed.


Jenkins, P. J., concurs.